DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “the articulation assembly is configured . . . to pivot about the second pivot in the rotation direction to place the step in the step position”. However, as best understood from applicant’s disclosure, the step is configured to pivot in the rotational direction to place the step in the step positon.
Claim 20 recites the functional limitation: “all portions of the step are concealed within the chamber when the step is held within the chamber in the stowed position”, but fails to disclose the lid. As best understood, the step of the present invention is only concealed when the step is stowed and the lid is moved to its covering position.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool, III et al. (US 2002/0070577).
As for claim 1, Pool, III et al. disclose a tailgate assembly, comprising: a tailgate (16) coupled to a vehicle body; and a step (18) moveable from a stowed position (Fig. 4) where the step is held within a chamber of the tailgate to a step position (Fig. 1) where the step provides a step surface to a vehicle cargo bed, wherein the step is a lower step, wherein a floor of the chamber (i.e., the area between channels 12 and 14 in Fig. 1) provides an upper step when the lower step is in the step position (Fig. 1).
As for claim 2, Pool, III et al. further disclose each portion of tailgate vertically displaced from each portion of the step when the step is in the step position (Fig. 2).
As for claim 3, the bottom surface (32) of the tailgate may be considered a lid that covers the step from the outside when the step is stowed and the tailgate is upright.
As for claim 5, Pool, III et al. further disclose an articulation assembly (34) coupled to the tailgate at a first pivot (48) and to the step at a second pivot (60).
As for claim 6, Pool, III et al. further disclose first pivot is vertically above the second pivot when the step is in the step position (Fig. 2).

As for claim 10, Pool, III et al. further disclose a tailgate pivotable back and forth between a closed position relative to a vehicle cargo bed and an open position relative to the vehicle cargo bed (paragraph [0037]).
Claim(s) 21 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Way (US 3,865,399).
As for claim 21, Way discloses a tailgate assembly, comprising: a tailgate (10) pivotably coupled to a vehicle body; and a step (25) moveable from a stowed position (Fig. 1) where the step (surface of step 25) is concealed within a chamber of the tailgate (defined by base plate 11 and perpendicularly and outwardly oriented side and top edges 16, 17, 18 or the cavity suggested in the embodiment of Fig. 7) to a step position (Fig. 4) where the step provides a step surface to a vehicle cargo bed; an articulation assembly (60 – 63) coupled to the tailgate at a first pivot (44) and to the step at a second pivot (66); and a lid that covers the step when the step is in the stowed position. Note in the embodiment of Fig. 7, Way discloses “an appropriate plate 95 having an appropriate trim 96, or the like, is secured to what, in folded position, constitutes the outer surface of step plate 25” (column 3, lines 36 – 39), thereby serving as a lid to cover the step in the stowed position.
As for claim 22, Way further discloses a first pivot vertically above the second pivot when the step is in the step position (Fig. 4).
As for claim 23, Way further discloses the articulation assembly configured to pivot relative to the tailgate about the first pivot in a rotational direction and the step is configured to pivot about the second pivot in the rotational direction to place the step in the step position (see Figs. 2 and 4).
.
Claim(s) 27 – 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechen (US 7,261,357.
As for claim 27, Bechen discloses a tailgate assembly, comprising: a tailgate (1010) coupled to a vehicle body; and a step (1070) moveable from a stowed position where the step is held within a chamber of the tailgate to a step position (Fig. 1) where the step provides a step surface to a vehicle cargo bed, an articulation assembly (1030) coupled to the tailgate at a first pivot (1040) and to the step at a second pivot (note the step is described as “hinged” and shown pivoting with respect to the articulation assembly in Fig. 2); and a lid (i.e., the inner surface of the tailgate) for covering the step in a stowed position, said lid facing a cargo bed of the vehicle with the tailgate in a closed position.
As for claim 28, Bechen further discloses a first pivot over a second pivot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool, III et al. (US 2002/0070577) in view of Way (US 3,865,399).
Pool, III et al. meet all the limitations of the claimed invention, but do not disclose a strap. Way discloses a strap (40/41) coupling a first pivot to a step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of Pool, III et al. to include the strap of Way to provide additional weight-bearing support to the step.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Bechen (US 7,261,357 in view of Way (US 3,865,399).
Bechen meets all the limitations of the claimed invention, but do not disclose a strap. Way discloses a strap (40/41) coupling a first pivot to a step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of Bechen to include the strap of Way to provide additional weight-bearing support to the step.
Allowable Subject Matter
Claims 4, 25, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a tailgate step comprising both of: 1) a lid which is movable or faces the cargo bed and covers the step in a chamber and 2) a floor of the chamber providing a stepping surface when the step is in a step position.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. Applicant’s arguments appear to be based on the presumption that the area indicated below (in an annotated reproduction of Fig. 1 of Pool, III et al.) is a hole, open through the tailgate, not a chamber having a floor.

    PNG
    media_image1.png
    579
    863
    media_image1.png
    Greyscale

This is not found persuasive for the following reasons:
The area is shaded at its edges, indicating a solid floor surface. The curved line marking the bottom surface 32 below the channel 12 is dashed, which would suggest that it is hidden beneath the floor of the chamber.
Fig. 5, an end view, suggests a continuous bottom surface (32) forming the floor of the chamber.
The channels (12 and 14) are defined as “between the top surface 30 and the bottom surface 32 of the tailgate 16”, which would indicate a continuous bottom surface beneath the channels.
Pool, III et al. discusses “allow[ing] items on the bed of the pickup truck to be easily moved to the outer edge of the tailgate 22”; therefore it is presumed that the tailgate does not comprise a large hole between the bed and the outer edge. One of ordinary skill in the art would also recognize the danger of such a hole to a person using the step to climb onto the bed of the pickup truck.
Alternatively, it seems possible that applicant is arguing that the area indicated above is not exposed during use (i.e., it is ordinarily covered by top surface 30). However, there is no indication that 
For the reasons above, it is maintained that the indicated area in the figure above constitutes a chamber, the floor of which is exposed with the tailgate open and the step deployed.
Furthermore, the limitation “provides an upper step” is functional and requires only the capability of the prior art element to function as claimed. It is maintained that a person of ordinary skill in the art, after stepping off the step member (18), would step then onto the floor of the chamber (as indicated by the arrow above) in order to move onto the bed of the pickup truck.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Mondays, Tuesdays, and Fridays, 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618